DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to amendment filed on 9/2/2021, in which claims 1, 4 – 5, 9, 12 – 13, 17, and 20 was amended, and claims 1 – 20 was presented for further examination.
3.	Claims 1 – 20 are now pending in the application.

Response to Arguments
4.	Applicant’s arguments with respect to claims 1- 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

5.	Claims 1 – 5, 9 – 13, and 17 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Guedalia et al (US 2009/0307300 A1), in view of Mehra (US 2016/0065673 A1), in view of Barraclough et al (US 2015/0347179 A1)
As per claim 1, Guedalia et al (US 2009/0307300 A1) discloses,
A method comprising: receiving, by an application programming interface executing on a mobile device (para.[0014]; “executing an application on a mobile device according to an embodiment. As illustrated by FIG. 1, a mobile device 100 may include one or more applications 105. An application 105 may be a software application, a hardware application”).
multiple queries, from different software widgets executing on a mobile application, for data from a database stored on the mobile device (para.[0030]; “destination server 425 may process queries issued by a widget” and para.[0038]; “widget framework may transmit 610 the first query to the encapsulator application. Similarly, the second widget may request 615 an update from a specified destination server”).
determining, by the application programming interface, a level of priority for each query of the multiple queries (para.[0039]; “the encapsulator application may prioritize 625 the widget update requests.…….. the encapsulator application may prioritize 625 the requests”).
providing, by the application programming interface, each of the multiple queries for storage in a data buffer until processing resources of the mobile device are available to process one or more of the multiple queries (para.[0034]; “encapsulator application 440 may queue widget requests based on which requests are more important to a user, when the requests are received, the availability of a selected destination server and/or other considerations”).
and processing each query of the multiple queries against the database stored on the mobile device based on the assigned level of priority (para.[0039]; “the encapsulator application may prioritize 625 the requests based on the order in which they were selected. In this case, the weather widget was selected prior to the news widget, so the encapsulator application may send the news update request first”).
	Guedalia does not disclose the multiple queries including two or more substantially simultaneous queries submitted to the database at substantially a same time, the two or more substantially simultaneous queries colliding with one another when attempting to access the database.
	However, Mehra (US 2016/0065673 A1) in an analogous art discloses,
the multiple queries including two or more substantially simultaneous queries submitted to the database at substantially a same time, the two or more substantially simultaneous queries colliding with one another when attempting to access the database (para.[0121]; “determine whether two or more of the applications 403, 405, 407 are competing applications that request retrieval transmission of one or more of the data sets 425 at approximately the same time (that is, when there are two or more simultaneously pending requests for the data from the IMDG)”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Mehra into Guedalia to resolve priority in retrieval request by multiple applications for allowing execution of an important request over request that may be open for execution delay.
	Neither Guedalia nor Mehra specifically disclose wherein determining the level of priority is based on whether or not a particular software widget of the different software widgets that originated the query is visible on the display of the mobile device.
	However, Barraclough et al (US 2015/0347179 A1) in an analogous art discloses,
wherein determining the level of priority is based on whether or not a particular software widget of the different software widgets that originated the query is visible on the display of the mobile device (para.[0172]; “application module changing from foreground view to background view, the priority level of the application module is assigned to a lower priority level”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Barraclough into the combine teaching of Guedalia and Mehra to prioritize application that requires immediate attention over application that executes  in the background  which  execution may be suspended or postponed till later time.

As per claim 2, the rejection of claim 1 is incorporated and further Mehra (US 2016/0065673 A1) discloses,
wherein determining, by the application programming interface, a level of priority for each query of the multiple queries comprises: determining a level of priority for each query of the multiple queries based on a timestamp associated with each query of the multiple queries (para.[0087]; “Prioritize Requests During Pre-Specified Date/Time”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Mehra into the combine teaching of Guedalia and Barraclough to resolve priority in retrieval request by multiple applications for allowing execution of an important request over request that may be open for execution delay.

As per claim 3, the rejection of claim 2 is incorporated and further Mehra (US 2016/0065673 A1) discloses,
wherein the timestamp associated with each query of the multiple queries indicates a time that the query was originated by a particular software widget of the different software widgets (para.[0088]; “<requestpriority type="peaktimestamps" value="IP address, start timestamp, end timestamp, IP address, start timestamp, end timestamp"/>”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Mehra into the combine teaching of Guedalia and Barraclough to resolve priority in retrieval request by multiple applications for allowing execution of an important request over request that may be open for execution delay.

As per claim 4, the rejection of claim 1 is incorporated and further Mehra (US 2016/0065673 A1) discloses,
wherein determining, by the application programming interface, a level of priority for each query of the multiple queries comprises: 3determining a level of priority for each query of the multiple queries based on a time stamp associated with the query (para.[0094]; “<requestpriority type="peakday" value="IP address, day(s), IP address, day(s)"/>”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Mehra into the combine teaching of Guedalia and Barraclough to resolve priority in retrieval request by multiple applications for allowing execution of an important request over request that may be open for execution delay.

As per claim 5, the rejection of claim 4 is incorporated and further Barraclough et al (US 2015/0347179 A1) discloses,
wherein determining a level of priority for each query of the multiple queries based on  a time stamp associated with the query, determining a first level of priority for one or more first queries that originate from a software widget that is currently visible on the display of the mobile device, wherein the first level of priority prioritizes the one or more first queries for execution over one or more second queries that originate from a software widget that is not visible on the display of the mobile device (para.[0172]; “application module changing from foreground view to background view, the priority level of the application module is assigned to a lower priority level”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Barraclough into the combine teaching of Guedalia and Mehra to prioritize application that requires immediate attention over application that executes  in the background  which  execution may be suspended or postponed till later time.
 
Claims 9 - 13 are system claim corresponding to method claims 1 – 5 respectively, and rejected under the same reason set forth in connection to the rejection of claims 1 – 5 respectively above.

Claims 17 – 20 are non-transitory computer-readable medium claim corresponding to method claims 1 – 4 respectively, and rejected under the same reason set forth in connection to the rejection of claims 1 – 4 respectively above.
  
6.	Claims 6 – 8 and 14 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over Guedalia et al (US 2009/0307300 A1), in view of Mehra (US 2016/0065673 A1), in view of Barraclough et al (US 2015/0347179 A1), and further in view of Stanfill et al (US 2011/0153662 A1).
As per claim 6, the rejection of claim 1 is incorporated, Guedalia et al (US 2009/0307300 A1), Mehra (US 2016/0065673 A1), Barraclough et al (US 2015/0347179 A1) does not disclose adjusting, by the application programming interface, a level of priority that is associated with at least one query that is stored in the data buffer.
However, Stanfill et al (US 2011/0153662 A1) in an analogous art discloses,
further comprising: adjusting, by the application programming interface, a level of priority that is associated with at least one query that is stored in the data buffer (para.[0046]; “a time 726 high priority query A is reprioritized to a normal priority level. At which point the mediation database adjusts the scheduling of queries based on the new prioritization”).  
	The modification would be obvious because one of ordinary skill in the art would be motivated to process queries in sequence of their importance for allowing urgent request to be processed earlier while maintained the consistency of the information and maximize the resources usage.

As per claim 7, the rejection of claim 6 is incorporated and further Mehra (US 2016/0065673 A1) discloses,
wherein adjusting, by the application programming interface, a level of priority that is associated with at least one query that is stored in the data buffer (para.[0060]; “Request Queue 309 can store more than simply one or two requests” and para.[0070]; “request can be kept in the Request Queue 309, such as by using the Java thread wait( ) call. Once a higher priority request is completed, a notify( ) message is sent to the second application thread (in the Request Queue 309). This process continues recursively until there is only one current request or all request priority value settings have been exhausted”).
determining, by the application programming interface, that a particular query that originated from the first software widget is stored in the data buffer (para.[0070]; “request can be kept in the Request Queue 309, such as by using the Java thread wait( ) call. Once a higher priority request is completed, a notify( ) message is sent to the second application thread (in the Request Queue 309). This process continues recursively until there is only one current request or all request priority value settings have been exhausted”).
Barraclough et al (US 2015/0347179 A1) further disclose,
comprises: determining, by the application programming interface, that a first software widget that was previously not visible on the display of the mobile device is now visible on the display of the mobile device (para.[0172]; “application module changing from foreground view to background view, the priority level of the application module is assigned to a lower priority level”).
	Neither Guedalia et al (US 2009/0307300 A1) nor Mehra (US 2016/0065673 A1) nor Barraclough et al (US 2015/0347179 A1) specifically disclose adjusting the level of priority associated with the particular query in a manner that promotes the particular query for execution over one or more other queries of the multiple queries that originated from a widget that is not visible on the display of the user device.
	However, Stanfill et al (US 2011/0153662 A1) in an analogous art discloses
and adjusting the level of priority associated with the particular query in a manner that promotes the particular query for execution over one or more other queries of the multiple queries that originated from a widget that is not visible on the display of the user device (para.[0046]; “a time 726 high priority query A is reprioritized to a normal priority level. At which point the mediation database adjusts the scheduling of queries based on the new prioritization”).  
  	The modification would be obvious because one of ordinary skill in the art would be motivated to process queries in sequence of their importance for allowing urgent request to be processed earlier while maintained the consistency of the information and maximize the resources usage.

As per claim 8, the rejection of claim 6 is incorporated and further Mehra (US 2016/0065673 A1) discloses,
wherein adjusting, by the application programming interface, a level of priority that is associated with at least one query that is stored in the data buffer (para.[0060]; “Request Queue 309 can store more than simply one or two requests” and para.[0070]; “request can be kept in the Request Queue 309, such as by using the Java thread wait( ) call. Once a higher priority request is completed, a notify( ) message is sent to the second application thread (in the Request Queue 309). This process continues recursively until there is only one current request or all request priority value settings have been exhausted”).
determining, by the application programming interface, that a particular query that originated from the second software widget is stored in the data buffer para.[0070]; “request can be kept in the Request Queue 309, such as by using the Java thread wait( ) call. Once a higher priority request is completed, a notify( ) message is sent to the second application thread (in the Request Queue 309). This process continues recursively until there is only one current request or all request priority value settings have been exhausted”).
Barraclough et al (US 2015/0347179 A1) further disclose,
comprises: determining, by the application programming interface, that a second software widget that was visible on the display of the mobile device is no longer visible on the display of the mobile device(para.[0172]; “application module changing from foreground view to background view, the priority level of the application module is assigned to a lower priority level”).
	Neither Guedalia et al (US 2009/0307300 A1) nor Mehra (US 2016/0065673 A1) nor Barraclough et al (US 2015/0347179 A1) specifically disclose adjusting the level of priority associated with the particular query in a manner that demotes the particular query for execution after each of the other queries of the multiple queries stored in the data buffer that originated from a software widget that is visible on the display of the mobile device.
	However, Stanfill et al (US 2011/0153662 A1) in an analogous art discloses,
and adjusting the level of priority associated with the particular query in a manner that demotes the particular query for execution after each of the other queries of the multiple queries stored in the data buffer that originated from a software widget that is visible on the display of the mobile device (para.[0046]; “a time 726 high priority query A is reprioritized to a normal priority level. At which point the mediation database adjusts the scheduling of queries based on the new prioritization”).  
	The modification would be obvious because one of ordinary skill in the art would be motivated to process queries in sequence of their importance for allowing urgent request to be processed earlier while maintained the consistency of the information and maximize the resources usage.

Claims 14 - 16 are system claim corresponding to method claims 6 - 8 respectively, and rejected under the same reason set forth in connection to the rejection of claims 6 - 8 respectively above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156



11/30/2021